*1014Judgment affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division (87 AD2d 613) to which we add that, although the notice of denial of benefits was defective for the further reason that it failed to state the regulation supporting the action as required by 45 CFR 205.10 (a) (4) (i) (B), that defect also was waived by petitioner’s counsel’s failure to raise the defect at the hearing.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons.